DETAILED ACTION

Response to Amendment/Arguments
	Claims 1-8 are currently pending.  No claim has been amended.      
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. 
The Applicant argues the following:
“First, Yamada does not disclose the recited “non-woven fabric having a thickness of 60 um or less,” “the composite fiber has a fiber diameter of 3.4 to 4.5 um” and “a basis weight is 3 to 20 g/m.” The thickness of the non-woven fabric 10 um to 50 um and the basic weight of 3 to 20 g/m2 described in Yamada is the thickness of the laminated non-woven fabric including both the component nonwoven fabric layers I and II, but not the thickness of the component nonwoven fabric layers I or II.  The Office, nonetheless, relied on the fiber diameter of the fiber in the nonwoven fabric layer I (i.e., 0.1 um to less than 4.0 um), while relying on the thickness and the basis weight of laminated nonwoven fabric layers I and II (i.e., thickness of 10 to 50 Um) in Yamada, in absence of the thickness information of each of nonwoven fabric layers I and II.  As discussed below, because the nonwoven fabric layers I and II in Yamada are composed of different structures and materials and each nonwoven fabric layer has a unique function, the numerical ranges of the properties and the choice of materials cannot be automatically applied interchangeably between nonwoven fabric layers I and II, or between a single layer and a laminated nonwoven fabric including nonwoven fabric layers II”  Therefore, there is no suggestion or motivation for the person ordinary skill to modify Yamada to eliminate nonwoven fabric layer II and include only a single non-laminated nonwoven fabric layer I having the fiber diameter of 0.1 um to less than 4.0 um, a thickness of 10 um to 50 um and a basis weight of 3 to 20 g/m”, in order to make the recited “non-woven fabric having a thickness of 60 um or less,” “the composite fiber has a fiber diameter of 3.4 to 4.5 um” and “a basis weight is 3 to 20 g/m.”.
“Second, Yamada does not disclose “the core part is formed of a first polyolefin-based resin, the sheath part is formed of a second polyolefin-based resin having a melting point lower than that of the first polyolefin-based resin”.
“Third, as discussed above, the non-woven fabric in Yamada consists of the integrated structure of at least nonwoven fabric layers I and II, as opposed to the single uniformed non-woven fabric of the claimed embodiment, properties of non-woven fabric such as fiber diameter and basis weight in Yamada vary by each nonwoven fabric layer I and II, and limited examples of materials used for core-sheath structure in Yamada does not teach or suggest the recited polyolefin-based resin.
“Finally, at least because there is nothing to suggest that one of ordinary skill in the art at the time of the invention may have, in any way, predictably modify Yamada in the manner the Office asserted, one of ordinary skill would not have considered modifying Yamada to use a non-laminated single nonwoven fabric layer to make a non-woven fabric. As such, the Office’s conclusion of obviousness is one that could only be reached by way of the impermissible application of hindsight reasoning based on the roadmap set forth in Applicants’ disclosure”.
In response, the Office takes the position that the claims of the present invention do not preclude a laminated non-woven fabric.  Nothing in claim 1 limits the non-woven fabric to consist of a single layer, so a laminated non-woven fabric would still read on claim 1.  With regards to the thickness and basis weight taught by Yamada, a thickness of 10 to 50 um and a basis weight of 3 to 20 g/m2 reads on claim 1 when the laminated non-woven fabric is interpreted as a whole non-woven fabric.  In addition, the limitation “the non-woven fabric being formed by integrating a composite fiber” is construed as being “the non-woven fabric comprising a composite fiber”.  So, when the Yamada laminated non-woven fabric is taken as a whole, it necessarily comprises a composite fiber having a fiber diameter of 3.5 um, for example, in Table 1, Example 8.  Even if Yamada relied upon for teaching a single “non-woven fabric layer I” comprising a composite fiber having a fiber diameter of 3.5 um and a fiber amount (basis weight) of 5 g/m2, the thickness of “non-woven fabric layer I” would necessarily be 60 um or less because the laminated non-woven fabric has a thickness of 10 to 50 um.  So, the Yamada “non-woven fabric layer I” would still read on claim 1 of the present invention in terms of the thickness, fiber diameter, and basis weight of the non-woven fabric.  
With regards to the argument that Yamada does not disclose “the core part is formed of a first polyolefin-based resin, the sheath part is formed of a second polyolefin-based resin having a melting point lower than that of the first polyolefin-based resin”, the Office again points out that Yamada discloses “For example, sheath-core yarn can be used that is composed of a core and sheath in which the melting point of the thermoplastic resin of the sheath is lower than the melting point of the thermoplastic resin of the core” ([0066]).  This clearly reads on the limitation “the core part is formed of a first polyolefin-based resin, the sheath part is formed of a second polyolefin-based resin having a melting point lower than that of the first polyolefin-based resin”.  Although Yamada discloses an example of a sheath-core yarn that can be used in which PET is used for the core and copolymer PET is used for the sheath, the disclosure of Yamada is not limited to this example.  Yamada also discloses examples of the thermoplastic resin including polyolefin-based resin such as PS (polystyrene) and PP (polypropylene) ([0069]).  So, based upon the known melting points of PS and PP, one of ordinary skill in the art would have recognized that PS could be used as a first polyolefin-based resin and PP could be used as a second polyolefin-based resin.        
With regards to the argument that the non-woven fabric in Yamada consists of the integrated structure of at least nonwoven fabric layers I and II, as opposed to the single uniformed non-woven fabric of the claimed embodiment, the Office once again points out that the claim 1 of the present invention is not limited to a single uniform non-woven fabric.
With regards to the argument that one of ordinary skill would not have considered modifying Yamada to use a non-laminated single nonwoven fabric layer to make a non-woven fabric and the Office’s conclusion of obviousness is one that could only be reached by way of the impermissible application of hindsight reasoning based on the roadmap set forth in Applicants’ disclosure, the Office points out that Yamada is not modified to include a non-laminated single nonwoven fabric layer based upon the 103 rejection below.  So, the conclusion of obviousness would not be impermissible application of hindsight reasoning based on the roadmap set forth in Applicants’ disclosure.
  The Applicant further argues that “neither Konishi nor Kida teach or
suggest the recited “composite fiber has a fiber diameter of 3.4 to 4.5 um.” Konishi discusses an issue that “if the fiber diameter is narrower than 5 um, the non-woven fabric would be deteriorated in strength” (see Konishi, paragraph [0016]), suggesting that the recited fiber range could make the resulting product unsuitable for the intended purposes. Kida is silent about the fiber range”.
	In response, the Office first point that Yamada already discloses a composite fiber that has a fiber diameter of 3.5 um.  Konishi does not teach away from the fiber diameter of 3.5 um because one of ordinary skill in the art would have recognized that the strength of the non-woven fabric does not depend only on the fiber diameter such as laminating and heat-pressing the non-woven fabric.  The Konishi reference is relied upon for teaching the specific combination of a polypropylene core and a polyethylene sheath for the composite fiber.  
	The Applicant further argues that “The fiber diameter and the thickness of Shigematsu, however, are overly broad and does not recognize the criticality of claimed fiber diameter ranges in terms of enhancement of strength and reduction of the amount of strain”.
In response, the Office takes the position that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Shigematsu et al is relied upon for teaching a non-woven fabric that has a maximum pore diameter of not more than 50 µm and an average pore diameter of not more than 20 µm.  Since Yamada already teaches the same fiber diameter and thickness as the present invention, Shigematsu does not need to teach these properties.  
	The Applicant further argues that “Watanabe does not teach or suggest the recited “composite fiber has a fiber diameter of 3.4 to 4.5 um” and “a non-woven fabric having a thickness of 60 um or less.  Watanabe, however, does not recognize the criticality of claimed fiber diameter ranges discussed above”.
	In response, once again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Watanabe is relied upon for teaching a porous sheet (non-woven fabric) that has a specific tensile strength of 2.0 N/15 mm or more, wherein the specific tensile strength is obtained by dividing the tensile strength by the basis weight.  Since Yamada already teaches a composite fiber that has a fiber diameter of 3.4 to 4.5 um and a non-woven fabric having a thickness of 60 um or less, Watanabe does not need to teaches these properties.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2015/0171397).
Regarding claims 1 and 4-6, Yamada et al discloses a battery separator comprising: a non-woven fabric having a thickness of 10 to 50 µm, the non-woven
fabric being formed by integrating microfibers (thermoplastic resin fibers) having a fiber diameter of 0.1 µm to less than 4.0 µm with specific examples of 3.5 µm; a basis weight is 3 to 20 g/m2; wherein example 8 shows a tensile strength in the MD direction that is 9.2 N/15 mm and a basis weight that is 15 g/m2 corresponding to a tensile strength per unit basis weight of 0.612 (N/15 mm)/(g/m2); wherein based upon the similarities between the Yamada nonwoven fabric and the present invention, one of ordinary skill in the art would have recognized that a tensile strength per unit basis weight in CD direction and MD direction that is 0.6 or more is an inherent characteristic of the Yamada nonwoven fabric; wherein an example of the thermoplastic resin is polyolefin-based resin such as PS or PP ([0047],[0058],[0068],[0069],[0148],[0149] and Table 1, Ex. 8, Table 2, Ex.29, Table 4, Ex. 8, Table 5, Ex. 29).
However, Yamada et al does not expressly teach a composite fiber of a core-sheath structure consisting of a core part and a sheath part covering the core part by fusion-bonding the sheath parts each other; the core part that is formed of a first polyolefin-based resin, the sheath part that is formed of a second polyolefin-based resin having a melting point lower than that of the first polyolefin-based resin (claim 1).
Yamada et al also discloses thermoplastic resin fibers such as a sheath-core yarn that can be used that is composed of a core and sheath in which the melting point of the thermoplastic resin of the sheath that is lower than the melting point of the thermoplastic resin of the core; wherein an example of the thermoplastic resin is polyolefin-based resin such as PS (first polyolefin-based resin: melting point=270°C) or PP (second polyolefin-based resin: melting point=160°C) ([0066]). 
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Yamada indicates that a sheath-core yarn composed of a core and sheath in which the melting point of the thermoplastic resin (second polyolefin-based resin) of the sheath is lower than the melting point of the thermoplastic resin (first polyolefin-based resin) of the core is a suitable material for use as a thermoplastic resin fibers in a nonwoven fabric.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use a sheath-core yarn composed of a core and sheath in which the melting point of the thermoplastic resin (second polyolefin-based resin) of the sheath is lower than the melting point of the thermoplastic resin (first polyolefin-based resin) of the core.  In addition, the substitution of one known type of thermoplastic resin fibers for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	Examiner’s note:  the Office takes the position that the “amount of strain, S, as calculated by a following formula (I) S (mm2) = (MD1 – MD0) x (CD0 – CD1) that is 50 mm2 or less wherein MD1 (mm) and CD1 (mm) are lengths in MD direction and CD direction respectively when a tensile stress of 20 N in MD direction is applied to a sample having an effective length in MD direction (MD0) of 100 mm and an effective length in CD direction (CD0) of 100 mm under an environment of a room temperature of 25°C and a humidity of 50% RH” and “a membrane resistance value measured by sandwiching the separator using aluminum plates that is 0.002 to 0.007 Ω/µm” are inherent characteristics of the Yamada non-woven fabric because Yamada teaches the same structure, material, and properties of the non-woven fabric such as thickness, core-sheath structure, fiber diameter, basis weight, first polyolefin-based resin, and second polyolefin-based resin as the present invention.  Burden is on applicant to show differences in product comparison.

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2015/0171397) as applied to claim 1 above, and further in view of Konishi et al (US 2015/0255768) and Kida (US 2013/0017451).  
Regarding claim 2, Yamada et al does not expressly teach a first polyolefin-based resin that is a polypropylene resin and a second polyolefin-based resin that is a polyethylene resin.
Konishi et al discloses core-in sheath type fibers that has a core part that is polypropylene (first polyolefin-based resin) and a sheath part that is polyethylene (second polyolefin-based resin) ([0071]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamada nonwoven fabric to include core-in sheath type fibers that has a core part that is polypropylene (first polyolefin-based resin) and a sheath part that is polyethylene (second polyolefin-based resin) in order to enhance the strength of the non-woven fabric ([0019]).  In addition, the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use core-in sheath type fibers that has a core part that is polypropylene and a sheath part that is polyethylene.
However, Yamada et al as modified by Konishi et al does not expressly teach a strength that is 4 cN/dTex or more.
Kida discloses a polyolefin-based conjugate fiber (composite fiber) that has a fiber strength of 4 cN/dTex or greater ([0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamada/Konishi composite fiber to include a strength that is 4 cN/dTex or more in order to provide a fiber assembly having an excellent puncture strength ([0079]).  
Regarding claim 7, the Office takes the position that the Yamada/Konishi/Kida non-woven fabric inherently comprises composite fiber that has a heat shrinkage rate of 4 to 8% at 120°C because Yamada as modified by Konishi and Kida teaches the same core-sheath fiber, core material, sheath material, and strength as the present invention.
Regarding claim 8, Kida also discloses setting the fiber length to 3 to 20 mm for a non-woven fabric ([0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamada/Konishi/Kida composite fiber to include a length of the composite fiber that is 0.7 mm or more and 3 mm or less because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2015/0171397) in view of Shigematsu et al (US 6080471).  The Yamada reference is applied to claim 1 for reasons stated above.
However, Yamada et al does not expressly teach a maximum pore diameter that is 50 µm or less and an average pore diameter that is 5 to 25 µm.
	Shigematsu et al discloses a non-woven fabric that has a maximum pore diameter of not more than 50 µm and an average pore diameter of not more than 20 µm (Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamada non-woven fabric to include a maximum pore diameter that is 50 µm or less and an average pore diameter that is 20 µm or less in order to provide a separator capable of preventing active materials from transfer, and having distinguished electrolyte solution absorbability and retainability (Abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2015/0171397) in view of Watanabe et al (US 2019/0048528).  The Yamada reference is applied to claim 1 for reasons stated above.
However, Yamada et al does not expressly teach a tensile strength per unit basis weight in CD direction and MD direction that is 0.6 (N/15 mm)/(g/m2) or more.
	Watanabe et al discloses a porous sheet (non-woven fabric) that has a specific tensile strength of 2.0 N/15 mm or more, wherein the specific tensile strength is obtained by dividing the tensile strength by the basis weight ([0040]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamada non-woven fabric to include a tensile strength per unit basis weight in CD direction and MD direction that is 2.0 (N/15 mm)/(g/m2) or more in order to provide high tensile strength to improve its performance as a separator ([0032]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729